            Case 3:19-cr-30019-MGM Document 1 Filed 04/30/19 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



                                                       Criminal No. 19-300J5'-MGM
     UNITED STATES OF AMERICA
                                                       Violations:
                V.

                                                       Count One: Bank Fraud; Aiding and Abetting
     BETH ZASTAWNY,                                    (18U.S.C. §§ 1344 and 2)

                       Defendant                       Counts Two through Four: Money Laundering;
                                                       Aiding and Abetting
                                                       (I8U.S.C. §§ 1957 and 2)

                                                       Forfeiture Allegations:
                                                       (18 U.S.C. §§ 982(a)(2)(A) and 982(a)(1))


                                        INFORMATION


      At all times relevant to this Information:

                                       General Allegations

       1.      Blue Hills Bank was a financial institution doing business in the District of

Massachusetts and elsewhere, whose deposits were insured by the Federal Deposit Insurance

Corporation.

       2.      Diecast Connections Company, Inc. ("Diecast") was a Massachusettscorporation

owned and controlled by BETH ZASTAWNY ("ZASTAWNY").

       3.      TJK Realty, LLC ("TJK") was a Massachusetts limitedliability company owned

and controlled by ZASTAWNY.

                               Scheme to Defraud Blue Hills Bank

       4.      On or about January 20,2015, ZASTAWNY obtained a $4.2 million loan

package from Blue Hills Bank on behalf of Diecast and TJK.

                                                   1
            Case 3:19-cr-30019-MGM Document 1 Filed 04/30/19 Page 2 of 7




       5.      ZASTAWNY made false representationsand submitted fake documents to Blue

Hills Bank as part of the application process for the loan package.

       6.       ZASTAWNY, in documents presented to Blue Hills Bank, inflated Diecast's

accovmts receivables in order to falsely show that Diecast had more assets than Diecast had.

       7.       ZASTAWNY, in documents submitted to Blue Hills Bank purportedly showing

Diecast's liabilities, failed to disclose outstanding loans owed by Diecast.

       8.       ZASTAWNY submitted to Blue Hills Bank fake financial statements for Diecast

that were purportedly prepared by an outside independent accountant and which falsely

portrayed Diecast's financial condition.

       9.       ZASTAWT4Y, having obtained the proceeds from the loan package from Blue

Hills Bank, disbursed money from the proceeds to pay undisclosed creditors, contrary to her

promises in the loan agreement with Blue Hills Bank.
          Case 3:19-cr-30019-MGM Document 1 Filed 04/30/19 Page 3 of 7




                                          COUNT ONE
                                 Bank Fraud; Aiding and Abetting
                                    (18U.S.C. §§ 1344 and 2)

        The United States Attorney charges:

        10.     The United States Attorney re-alleges and incorporates by reference paragraphs 1-

9 of this Information.

        11.     On or about the date set forth below, in the District of Massachusetts and

elsewhere, the defendant,

                                       BETH ZASTAWNY,

knowingly executed and attempted to execute a scheme and artifice to defraud Blue Hills Bank

and to obtainmoneys and funds owned by and under the custody and control of Blue Hills Bank,

by means of materially false and fraudulent pretenses and representations as follows:

 Count        Approximate Date                      Description ofExecution
    1          January 20,2015     Obtained loan package for Diecast and TJK

        All in violation of Title 18, United States Code, Sections 1344 and 2.
          Case 3:19-cr-30019-MGM Document 1 Filed 04/30/19 Page 4 of 7




                                  COUNTS TWO THROUGH FOUR
                                Money Laundering; Aiding and Abetting
                                      (18U.S.C. §§ 1957 and 2)

        The United States Attorney further charges:

        12.      The United States Attorney re-alleges and incorporates by reference paragraphs 1-

9 of this Information.

        13.       On or about each of the dates set forth below, in the District of Massachusetts

and elsewhere, the defendant,

                                         BETH ZASTAWNY,

did knowingly engage in and attempt to engage in a monetary transaction in criminally derived

property of a value greater than $10,000, such property having been derived from a specified

unlawful activity, namely, as follows:

 Count         Approximate            Specified                        Description
                   Date           Unlawful Activity
    2         January 22,2015     Bank Fraud,         Check for $12,861 drawn from Citizens
                                  18U.S.C.§ 1344       Bank account in the name of Diecast
                                                      payable to J.F.
    3         January 23,2015     Bank Fraud,         Check for $20,000 drawn from Citizens
                                  18U.S.C. § 1344      Bank account in the name of Diecast
                                                      payable to W.C.
    4         January 23,2015     Bank Fraud,         Check for $80,000 drawn from Citizens
                                  18U.S.C. § 1344     Bank account in the name of Diecast
                                                       payable to W.P.R.E.

        All in violation of Title 18, United States Code, Sections 1957 and 2.
          Case 3:19-cr-30019-MGM Document 1 Filed 04/30/19 Page 5 of 7




                         BANK FRAUD FORFEITURE ALLEGATION
                                    (18 U.S.C.§ 982(a)(2)(A))

        The United States Attorney further alleges:

        1.     Upon conviction of the offense in violation of Title 18, United States Code,

Section 1344, set forth in Count One of this Information, the defendant,

                                       BETH ZASTAWNY,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 982(a)(2)(A),

any property constituting, or derived from, proceeds obtaineddirectly or indirectly, as a result

of such offense. The property to be forfeited includes, but is not limited to, the following:

               a. $4,200,000, to be entered in the form of a forfeiture money judgment.

        2.     If any ofthe property described in Paragraph 1, above, as being forfeitable

pursuant to Title 18, United States Code, Section 982(a)(2), as a result of any act or omission of

the defendant ~


               a. cannot be located upon the exercise of due diligence;

               b. has been transferred or sold to, or deposited with, a third party;

               c. has been placed beyond the jurisdiction of the Court;

               d. has been substantially diminished in value; or

               e. has been commingled with other property which cannot be divided without
                  difficulty;

it is the intention of the United States, pursuant to Title 18, United States Code, Section 982(b),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property described in Paragraph 1 above.

       All pursuant to Title 18, United States Code, Section 982(a)(2).
                                                 5
          Case 3:19-cr-30019-MGM Document 1 Filed 04/30/19 Page 6 of 7




                    MONEY LAUNDERING FORFEITURE ALLEGATION
                                      (18 U.S.C.§ 982(a)(1))

        The United States Attorney further alleges:

        1.     Upon conviction of one or more of the offenses in violation of Title 18, United

States Code, Section 1957, set forth in Counts Two through Four of this Information, the

defendant,

                                      BETH ZASTAWNY,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 982(a)(1),

any property, real or personal, involved in such offenses, and any property traceable to such

property. The property to be forfeited includes, but is not limited to, the following:

               b. $112,861, to be entered in the form of a forfeiture money judgment.

        2.     If any of the property described in Paragraph 1, above, as being forfeitable

pursuant to Title 18,United States Code, Section 982(a)(1), as a result of any act or omission of

the defendant ~

               a. cannot be located upon the exercise of due diligence;

               b. has been transferred or sold to, or deposited with, a third party;

               c. has been placed beyond the jurisdiction of the Court;

               d. has been substantially diminished in value; or

               e. has been commingled with other property which cannot be divided without
                  difficulty;

it is the intention ofthe United States, pursuant to Title 18, United States Code, Section 982(b),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property described in Paragraph 1 above.
                                                 6
         Case 3:19-cr-30019-MGM Document 1 Filed 04/30/19 Page 7 of 7




      All pursuant to Title 18, United States Code, Section 982(a)(1).


                                                   ANDREW E. TELLING
                                                   United States Attorney



                                           By:
                                                   ALEX J. GRANT
                                                   Assistant U.S. Attorney



Dated: April 30,2019
